     McGREGOR W. SCOTT
1
     United States Attorney
2    DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
3    Social Security Administration
     MARCELO ILLARMO (MABN 670079)
4
     Special Assistant United States Attorney
5           160 Spear Street, Suite 800
            San Francisco, California 94105
6           Telephone: (415) 977-8944
7           Facsimile: (415) 744-0134
            E-Mail: Marcelo.Illarmo@ssa.gov
8    Attorneys for Defendant

9                                 UNITED STATES DISTRICT COURT
10                               EASTERN DISTRICT OF CALIFORNIA
11
12   DARRIN BARDIN,                                   )    No. 2:17-cv-00963 DB
                                                      )
13
             Plaintiff,                               )    STIPULATION AND ORDER FOR THE
14                                                    )    AWARD AND PAYMENT OF
                     v.                               )    ATTORNEY FEES AND EXPENSES
15                                                    )    PURSUANT TO THE EQUAL ACCESS
     NANCY A. BERRYHILL,                              )    TO JUSTICE ACT, 28 U.S.C. § 2412(d),
16
     Acting Commissioner of Social Security,          )    AND COSTS PURSUANT TO 28 U.S.C. §
17                                                    )    1920
             Defendant.                               )
18                                                    )
19
20          IT IS HEREBY STIPULATED by and between the parties through their undersigned
21   counsel, subject to the approval of the Court, that Plaintiff be awarded attorney fees in the
22   amount of five thousand dollars ($5,000.00) under the Equal Access to Justice Act (EAJA), 28
23   U.S.C. § 2412(d), and no costs under 28 U.S.C. § 1920. This amount represents compensation
24   for all legal services rendered on behalf of Plaintiff by counsel in connection with this civil
25   action, in accordance with 28 U.S.C. §§ 1920; 2412(d).
26          After the Court issues an order for EAJA fees to Plaintiff, the government will consider
27   the matter of Plaintiff’s assignment of EAJA fees to Jesse Kaplan. Pursuant to Astrue v.
28   Ratliff, 560 U.S. 586, 598, 130 S.Ct. 2521, 177 L.Ed.2d 91 (2010), the ability to honor the




                                                       1
1    assignment will depend on whether the fees are subject to any offset allowed under the United
2    States Department of the Treasury’s Offset Program. After the order for EAJA fees is entered,
3    the government will determine whether they are subject to any offset.
4            Fees shall be made payable to Plaintiff, but if the Department of the Treasury
5    determines that Plaintiff does not owe a federal debt, then the government shall cause the
6    payment of fees, expenses and costs to be made directly to Jesse Kaplan, pursuant to the
7    assignment executed by Plaintiff. Any payments made shall be delivered to Jesse Kaplan.
8            This stipulation constitutes a compromise settlement of Plaintiff’s request for EAJA
9    attorney fees, and does not constitute an admission of liability on the part of Defendant under
10   the EAJA or otherwise. Payment of the agreed amount shall constitute a complete release
11   from, and bar to, any and all claims that Plaintiff and/or Jesse Kaplan, including his firm, may
12   have relating to EAJA attorney fees in connection with this action.
13           This award is without prejudice to the rights of Jesse Kaplan to seek Social Security
14   Act attorney fees under 42 U.S.C. § 406(b), subject to the savings clause provisions of the
15   EAJA.
16
                                           Respectfully submitted,
17
     Dated: December 28, 2018
18
                                     By:   /s/ Jesse Kaplan*
19
                                           JESSE KAPLAN
20                                         * By email authorization on 12/28/18
                                           Attorney for Plaintiff
21
22
     Dated: December 28, 2018              McGREGOR W. SCOTT
23                                         United States Attorney
24                                   By:   /s/ Marcelo Illarmo
25                                         MARCELO ILLARMO
                                           Special Assistant United States Attorney
26
27
28




                                                      2
1                                                    ORDER
2            Pursuant to the parties’ stipulation, IT IS SO ORDERED.1
3
4    Dated: January 9, 2019
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
     DLB:6
23   DB\orders\orders.soc sec\bardin0963.stip.eaja.ord
24
25
26
27
28   1
       In light of the parties’ stipulation, plaintiff’s December 14, 2018 motion for attorney’s fees
     (ECF No. 30) is denied as having been rendered moot.



                                                         3
